          Case 3:19-cv-00135-WKW-WC Document 1 Filed 02/20/19 Page 1 of 5



                             IN THE UNITED STATES DISTRJCT COURT
                                 MIDDLE DISTRICT OF ALABAMA1   c Ely
                                       EASTERN DIVISION
                                                                        2D19 FEB 20 A 10: 39
  IZOLA SANDERS,
                                                                             A   .11ACKFT71#:-Ct
              Plaintiff,                                                               UURI:
                                                                                 DI'S MT ALA
   vs.                                                                    CASE NO.      3: -cv- 135
   WALMART STORES EAST,LP
   X,Y, AND Z CORPORATIONS



              Defendants.


                                            NOTICE OF REMOVAL

TO:      THE UNITED STATES DISTRICT COURT
         MIDDLE DISTRICT OF ALABAMA
         EASTERN DIVISION


         Defendant, WAL-MART STORES EAST, LP,("Wal-Mart"), gives notice pursuant to 28 U.S.C.

§§ 1441 and 1446 that this cause is hereby removed from the Circuit Court of Russell County, Alabama,

to the United States District Court for the Middle District of Alabama, Eastern Division. As grounds for

this removal, Defendant shows as follows:


         1.       An action was commenced against Wal-Mart in the Circuit Court of Russell County,

Alabama, entitled "Izola Sanders, Plaintiff v. Wal-Mart Stores East, LP and X Y, and Z Corporations"

Civil Action No. 57-CV-2018-900313. Attached as Exhibit"A" is the state court file in this action.

         2.       According to the Circuit Clerk's office for the Circuit Court of Russell County, Alabama,

service of the initial pleading setting forth Plaintiffs claim for relief was affected upon Wal-Mart on

October 29,2018; which was Wal-Mart's first actual notice ofthis action.
            Case 3:19-cv-00135-WKW-WC Document 1 Filed 02/20/19 Page 2 of 5



       3.       This notice of removal is filed in the United States District Court for the Middle District

of Alabama, Eastern Division, within thirty days of receipt by the Defendant of other papers setting forth

the claim for relief upon which Plaintiffs action is based in accordance with 28 U.S.C. § 1446(b)(1).

The Circuit Court of Russell County, Alabama, is within this Courfs district and division; therefore, this

action is properly removable to this Court under 28 U.S.C. § 1441(a)&(b).

       4.      This Court has diversity jurisdiction over this matter pursuant to the provisions of 28

U.S.C. § 1332 since the parties are diverse and the amount in controversy exceeds $75,000.00 exclusive

of interest and costs.

       5.      Plaintiff is now and at all times material hereto, including at the time of the

commencement of this action and this Notice of Removal, a citizen of the State of Alabama. In her

Complaint, Plaintiff states that she is a resident of Alabama. (Complaint, ¶ 1.)

       6.       Wal-Mart Stores East, L.P. is now and was at all times material hereto, including at the

time of the commencement of this action and this Notice of Removal, a Delaware limited partnership

whose sole limited partner is now and was at all times material hereto, including at the time of the

commencement of this action and this Notice of Removal, WSE Investment, LLC and whose sole

general partner is now and was at all times material hereto, including at the time of the commencement

of this action and this Notice of Removal, WSE Management, LLC. Wal-Mart Stores East, L.P. is now

and was at all times material hereto, including at the time of the commencement of this action and this

Notice of Removal, organized under the laws of the State of Delaware, maintaining its principal place of

business in Bentonville, Arkansas. WSE Investment, LLC is now and was at all times material hereto,

including at the time of the commencement of this action and this Notice of Removal, a wholly-owned

subsidiary of Wal-Mart Stores East, LLC (i.e. the only member of WSE Investment, LLC is Wal-Mart

Stores East, LLC), and was, at all times material hereto, including at the time of the commencement of
            Case 3:19-cv-00135-WKW-WC Document 1 Filed 02/20/19 Page 3 of 5


this action and this Notice of Removal, organized under the laws of the State of Delaware, maintaining

its principal place of business in Bentonville, Arkansas. WSE Management, LLC is now and was at all

times material hereto, including at the time of the commencement of this action and this Notice of

Removal, likewise a wholly-owned subsidiary of Wal-Mart Stores East, LLC,(i. . the only member of

WSE Management, LLC is Wal-Mart Stores East, LLC)and was, at all times material hereto, including

at the time of the commencement of this action and this Notice of Removal, organized under the laws of

the State of Delaware, maintaining its principal place of business in Bentonville, Arkansas. Wal-Mart

Stores East, LLC, is now and was at all times material hereto, including at the time of the

commencement of this action and this Notice of Removal, a wholly-owned subsidiary of Walmart Inc.,

(i.e. the only member of Wal-Mart Stores East, LLC is Walmart Inc.) organized under the laws of the

State of Arkansas, maintaining its principal place of business in Bentonville, Arkansas.

       7.      Plaintiffs Complaint seeks unspecified actual/compensatory damages and punitive

damages for personal injuries to Plaintiff, Izola Sanders.(Complaint, ¶s 19 and 20).

       8.      In her Complaint, Plaintiff did not request a specific amount of damages. Therefore, on

November 26, 2018, Wal-Mart propounded requests for admissions to Plaintiff as to the amount in

controversy. On January 28, 2019, the Plaintiff filed her response to Wal-Mart's requests for admissions

denying that the damages did not exceed $75,000.00, denying that the amount in controversy did not

exceed $75,000.00, exclusive of interest and costs, and otherwise answering in a manner establishing

that the jurisdictional amount in controversy had been met(Exhibits "B").

       9.      This action may be removed to this Court by Defendant pursuant to 28 U.S.C. § 1441, as

amended, because this action is a civil action of which the United States District Courts have original

jurisdiction under 28 U.S.0. § 1332.
          Case 3:19-cv-00135-WKW-WC Document 1 Filed 02/20/19 Page 4 of 5


       10.    Pursuant to 28 U.S.C. §1446 (d), a true and correct copy of this Notice of Removal is

filed with the Clerk of the Circuit Court of Russell County, Alabama, and a written notice of this

removal has been served on all adverse parties as required by law.

       12.    If any questions arise as to the propriety of the removal of this action, Wal-Mart requests

the opportunity to present a brief and oral argument in support of its position that this cause is

removable.

       Respectfully submitted February 18, 2019.



                                               W.PEMBLE DEL SHMET DEM 0
                                               wpd@delmar-law.com
                                               CHAD C. MARCHAND MAR136
                                               ccm@delmar-law.com.
                                               MIGNON M.DELASHMET DEL011
                                               mmd@delmar-law.com
                                               Attorneys for Defendant Wal-Mart Stores
                                               East, LP




OF COUNSEL:

DELASHMET & MARCHAND,P.C.
Post Office Box 2047
Mobile, AL 36652
Telephone: (251)433-1577
Facsimile:    (251)433-1578
         Case 3:19-cv-00135-WKW-WC Document 1 Filed 02/20/19 Page 5 of 5




                                  CERTIFICATE OF SERVICE


       I hereby certify that I have on this le day of February, 2019 served a copy of the foregoing
pleading upon counsel as listed below by depositing the same in the U. S. Mail, postage prepaid and
properly addressed.


Stephen J. Hodges
Philips, Brach & Hodges
Post Office Box 2808
Columbus, GA 31902


Jennifer D. Cooley
1200 8th Avenue
Phenix City, AL 36867




                                          OF COUNSEL
